Exhibit 10.2

 

FOURTH AMENDED AND RESTATED

 

OMNIBUS AGREEMENT

 

among

 

TRANSMONTAIGNE PARTNERS LLC

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

and

 

TLP MANAGEMENT SERVICES LLC

 

--------------------------------------------------------------------------------



 

FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED OMNIBUS AGREEMENT (this “Restated Agreement”)
dated as of February 26, 2019 (the “Effective Date”), is entered into by and
among TransMontaigne Partners LLC, a Delaware limited liability company (the
“Company”), TransMontaigne Operating GP L.L.C., a Delaware limited liability
company (the “OLP GP”), TransMontaigne Operating Company L.P., a Delaware
limited partnership (the “Operating Partnership”), and TLP Management Services
LLC, a Delaware limited liability company (“TLP Management Services”). The
above-named entities are sometimes referred to in this Restated Agreement each
as a “Party” and collectively as the “Parties.”

 

R E C I T A L S:

 

A.            TransMontaigne LLC, a Delaware limited liability company and
formerly known as TransMontaigne Inc., TransMontaigne GP L.L.C., a Delaware
limited liability company (the “General Partner”), TransMontaigne Partners L.P.
(the “Partnership”), OLP GP and the Operating Partnership (the “First A&R
Omnibus Agreement Parties”) have previously entered into an Amended and Restated
Omnibus Agreement, dated as of December 31, 2007, but effective for all purposes
as of January 1, 2008 (the “First A&R Omnibus Agreement”).

 

B.            The First A&R Omnibus Agreement Parties (and in the case of the
Fourth Amendment and the Second A&R Omnibus Agreement, as defined below, Gulf
TLP Holdings, LLC) have previously amended the First A&R Omnibus Agreement by
execution of the First Amendment to Amended and Restated Omnibus Agreement dated
as of July 16, 2013 (the “First Amendment”), the Second Amendment to Amended and
Restated Omnibus Agreement dated as of April 14, 2015 (the “Second Amendment”),
the Third Amendment to Amended and Restated Omnibus Agreement dated as of
June 16, 2015 (the “Third Amendment”), the Assignment and Amendment No. 4 to
Amended and Restated Omnibus Agreement dated as of February 1, 2016 (the “Fourth
Amendment”), the Second Amended and Restated Omnibus Agreement dated as of
February 22, 2016 but effective for all purposes as of February 1, 2016 (the
“Second A&R Omnibus Agreement”), and the Third Amended and Restated Omnibus
Agreement dated as of May 7, 2018 (the “Third A&R Omnibus Agreement,” together
with the First A&R Omnibus Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment and the Fourth Amendment and the Second
A&R Omnibus Agreement, collectively, the “Prior Agreement”).

 

C.            Pursuant to the Prior Agreement, TLP Management Services and its
affiliates agreed to provide certain management, legal, accounting, tax,
corporate staff and other support services to the Partnership from and after the
effective date of the Prior Agreement, as well as provide personnel to operate
certain assets.

 

D.            Pursuant to the Prior Agreement, effective from and after the
Effective Date (as defined therein) of the Third A&R Omnibus Agreement, the
Partnership Group assumed direct financial responsibility for the services
provided by the TLP Management Services engineering and the environmental safety
and occupational health (“ESOH”) personnel pursuant to which TLP Management
Services is directly reimbursed for the associated costs and expenses and the

 

--------------------------------------------------------------------------------



 

revised Administrative Fee, as set forth therein, reflects such designation,
effective from and after the Effective Date (as defined therein) of the Third
A&R Omnibus Agreement.

 

E.            On November 25, 2018, the Partnership, the General Partner, TLP
Finance Holdings, LLC, Delaware limited liability company (“TLP Finance”), TLP
Acquisition Holdings, LLC, a Delaware limited liability company (“TLP
Holdings”), TLP Merger Sub, LLC, a Delaware limited liability company agreement,
and solely for the purposes of Section 6.19 thereof, TLP Equity Holdings, LLC, a
Delaware limited liability company, signed that certain Agreement and Plan of
Merger, pursuant to which, among other things, TLP Finance agreed to acquire one
hundred percent (100%) of the issued and outstanding Common Units that it and
its affiliates do not already own (such transaction, the “Acquisition”).
Immediately upon consummation of the Acquisition (the “Acquisition Effective
Time”), and as a result thereof, among other things, (i) each of the
Partnership’s general partner units issued and outstanding immediately prior to
the Acquisition Effective Time will be converted into (a) one Common Unit, and
(b) in aggregate, a non-economic general partner interest in the Partnership,
(ii) each of the Partnership’s incentive distribution rights issued and
outstanding immediately prior to the Acquisition Effective Time will be
converted into 100 Common Units, (iii) the General Partner shall distribute its
Common Units in the Partnership (the “Transferred GP Units”) to TLP Holdings,
and TLP Holdings shall contribute the Transferred GP Units to TLP Finance,
(iv) the Partnership shall convert into the Company (a Delaware limited
liability company) pursuant to Section 17-219 of the Delaware Limited
Partnership Act, as amended, and shall change its name to “TransMontaigne
Partners LLC”, and all Common Units owned by TLP Finance shall be converted into
limited liability company interests, (v) the non-economic interest in the
Partnership owned by the General Partner shall be automatically cancelled and
cease to exist, and the General Partner shall be merged with and into the
Company, with the Company surviving the merger, and (vi) the Company shall be
hundred percent (100%) owned by TLP Finance (the transactions described in the
foregoing clauses (i) through (vi), collectively with the Acquisition, the
“Take-Private Transaction”).

 

F.             Following the Take-Private Transaction, TLP Management Services
and its affiliates agree to provide certain management, legal, accounting, tax,
corporate staff and other support services to the Company from and after the
effective date of this Restated Agreement, as well as provide personnel to
operate certain assets, substantially on the same terms as provided for in the
Prior Agreement, as further set forth herein.

 

G.            The Parties desire to hereby amend and restate the Prior Agreement
in its entirety.

 

ARTICLE I

Definitions

 

1.1          Definitions.

 

As used in this Restated Agreement, the following terms shall have the
respective meanings set forth below:

 

“Acquisition” is defined in Recital E.

 

“Acquisition Effective Time” is defined in Recital E.

 

2

--------------------------------------------------------------------------------



 

“Administrative Fee” is defined in Section 2.1(a).

 

“Applicable Period” is defined in Section 2.1(a).

 

“Assets” means (a) all assets owned by the Partnership Group prior to or on the
Acquisition Effective Time and (b) all assets acquired or constructed by the
Company Group during the Applicable Period from and after such time as the
Company, on behalf of the Company Group and TLP Management Services establish a
revised Administrative Fee in accordance with Section 2.1(a) hereof and, if
applicable, a revised Insurance Reimbursement in accordance with
Section 2.1(c) hereof.

 

“Common Units” means, prior to the Acquisition Effective Time, the issued and
outstanding common units representing limited partner interests in the
Partnership.

 

“Company” is defined in the introductory paragraph of this Restated Agreement.

 

“Company Group” means, from and after the Acquisition Effective Time, the
Company, OLP GP, the Operating Partnership and any of their respective
Subsidiaries, treated as a single consolidated entity.

 

“Company Group Member” means any Person of the Company Group.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

“Effective Date” is defined in introductory paragraph of this Restated
Agreement.

 

“ESOH” is defined in Recital D.

 

“First A&R Omnibus Agreement” is defined in Recital A.

 

“First A&R Omnibus Agreement Parties” is defined in Recital A.

 

“First Amendment” is defined in Recital B.

 

“Fourth Amendment” is defined in Recital B.

 

“General Partner” is defined in Recital A.

 

“Insurance Reimbursement” is defined in Section 2.1(c).

 

“OLP GP” is defined in the introductory paragraph of this Restated Agreement.

 

“On-Site Employees” is defined in Section 3.1(a).

 

“Operating Agreement” means that certain Limited Liability Company Agreement of
the Company, dated as of February 26, 2019.

 

3

--------------------------------------------------------------------------------



 

“Operating Partnership” is defined in the introductory paragraph of this
Restated Agreement.

 

“Partnership” is defined in Recital A.

 

“Partnership Entities” means, prior to the Acquisition Effective Time, the
General Partner and each Person of the Partnership Group; and “Partnership
Entity” means any of the Partnership Entities.

 

“Partnership Group” means, prior to the Acquisition Effective Time, the
Partnership, OLP GP, the Operating Partnership and any of their respective
Subsidiaries, treated as a single consolidated entity.

 

“Party” and “Parties” are defined in the introductory paragraph of this Restated
Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Pike Entities” means Pike Petroleum Holdings, LLC, and any Person controlled,
directly or indirectly, by Pike Petroleum Holdings, LLC other than the
Partnership Entities; and “Pike Entity” means any of the Pike Entities.

 

“Plan” is defined in Section 2.1(b).

 

“Prior Agreement” is defined in Recital B.

 

“Restated Agreement” is defined in the introductory paragraph hereof.

 

“Second A&R Omnibus Agreement” is defined in Recital B.

 

“Second Amendment” is defined in Recital B.

 

“Services” is defined in Section 2.1(a).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than fifty percent (50%) of the voting power of shares entitled (without regard
to the occurrence of any contingency) to vote in the election of directors or
other governing body of such corporation is owned, directly or indirectly, at
the date of determination, by such Person, by one or more Subsidiaries of such
Person or a combination thereof, (b) a partnership (whether general or limited)
in which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
more than fifty percent (50%) of the partnership interests of such partnership
(considering all of the partnership interests of the partnership as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof, or
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of

 

4

--------------------------------------------------------------------------------



 

determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

 

“Take-Private Transaction” is defined in Recital E.

 

“Third A&R Omnibus Agreement” is defined in Recital B.

 

“Third Amendment” is defined in Recital B.

 

“TLP Finance” is defined in Recital E.

 

“TLP Holdings” is defined in Recital E.

 

“TLP Management Services” is defined in the introductory paragraph of this
Restated Agreement.

 

“Transferred GP Units” is defined in Recital E.

 

ARTICLE II

Services

 

2.1          General.

 

(a)           During the period commencing on the Effective Date and terminating
on the earlier to occur of the Pike Entities ceasing to indirectly control the
Company or, at the election of either the Company or TLP Management Services
following prior written notice to the other Parties at least two (2) years prior
to the effective date of such termination (the “Applicable Period”), the Company
shall pay TLP Management Services an administrative fee (the “Administrative
Fee”) of $8,384,440 (as adjusted, if necessary, pursuant to this Section 2.1(a))
per year, payable in arrears in equal monthly installments on the third (3rd)
business day of each month, beginning in March 2019, for the provision by TLP
Management Services for the Company Group’s benefit of certain management,
legal, accounting, tax, corporate staff and other support services during the
Applicable Period (the “Services”). The Services will be substantially identical
in nature and quality to the services of such type previously provided pursuant
to the Prior Agreement (with the Company Group replacing the Partnership Group).
During the Applicable Period, the Company Group will satisfy all of its needs
for such Services through TLP Management Services. TLP Management Services may
increase the Administrative Fee each calendar year effective commencing on
January 1, 2019 by an amount up to the product of the then-current
Administrative Fee multiplied by an amount equal to (x) the percentage increase,
if any, from the immediately preceding year in the Consumer Price Index - All
Urban Consumers, U.S. City Average, Not Seasonally Adjusted, plus (y) two
(2) percent. If the Company or any other Company Group Member acquires or
constructs additional assets during the Applicable Period, then TLP Management
Services may propose a revised Administrative Fee. If the Company, on behalf of
the Company Group, agrees to such revised Administrative Fee, then TLP
Management Services shall provide Services for the additional assets pursuant to
the terms set forth herein. Notwithstanding the foregoing, the Services shall
not include any services that are outsourced by TLP Management Services to third
Persons.

 

5

--------------------------------------------------------------------------------



 

(b)           During the Applicable Period, the Company shall approve the annual
awards granted under the Amended and Restated TLP Management Services LLC
Savings and Retention Plan or any similar successor plan (the “Plan”) to
employees performing Services to or for the benefit of the Company Group. The
aggregate amount of such awards shall be no less than $1.5 million per year. As
awards are payable in accordance with the vesting and payment schedule provided
in the Plan, the Company will pay the awards in cash or such other consideration
as determined by TLP Management Services, as the Plan administrator pursuant to
the terms of the Plan and any annual award granted thereunder. Payments under
the Plan may be made to TLP Management Services LLC, as the Plan administrator,
for the benefit of the plan participants or, alternatively, directly to the plan
participants.

 

(c)           During the Applicable Period, if TLP Management Services procures
insurance with respect to the Company Group, the Assets or operations thereof,
then the Company shall pay TLP Management Services or any applicable affiliate
of TLP Management Services an insurance reimbursement (the “Insurance
Reimbursement”) equal to the amount of any premiums and fees payable under the
applicable insurance policies. If at any time TLP Management Services proposes
to renew or replace any insurance policy with respect to which any Company Group
Member currently has procured insurance, then TLP Management Services shall
propose the procurement of such insurance policy to the Company, and such
insurance policy shall be procured by TLP Management Services or an affiliate
thereof, subject to the reasonable approval of the Company, on behalf of the
Company Group. TLP Management Services may increase the Insurance Reimbursement
at any time in accordance with increases in the premiums or fees payable under
the applicable insurance policies. Notwithstanding the foregoing, at any time
during the Applicable Period, the Company may procure insurance, and pay the
amount of any premiums and fees payable in connection therewith, directly for
and on behalf of itself, the Company Group and the Assets or operations thereof.

 

(i)            If, during any calendar year, any Company Group Member proposes
to increase the insurance coverage of any such Company Group Member or the
Assets thereof such that the increase, together with any other increases in such
calendar year, would result in the aggregate premiums and fees of the Company
Group (on an annualized basis) being greater than the amount presented to the
board of directors of TLP Finance (or similar governing body) with respect to
such calendar year in the annual budget for the procurement of insurance by at
least ten percent (10%), such Company Group Member shall, fifteen (15) days
prior to the procurement of such insurance, propose to TLP Management Services
in writing either (1) a plan to procure an insurance policy, in which case TLP
Management Services may accept or reject such plan or propose to procure such
insurance coverage or (2) that a Pike Entity procure such insurance coverage. If
a Pike Entity procures insurance coverage, then such coverage shall be subject
to the approval of the Company, on behalf of the Company Group and, upon
approval by the Company, the Insurance Reimbursement shall be increased by the
amount of any premiums and fees under such insurance policy.

 

(d)           On each anniversary of the Effective Date during the Applicable
Period, the Company will have the right to submit to TLP Management Services a
proposal to reduce the amount of the Administrative Fee for that year if the
Company believes, in good faith, that the Services performed by TLP Management
Services for the year in question do not justify payment

 

6

--------------------------------------------------------------------------------



 

of the full Administrative Fee for that year. If the Company submits such a
proposal to TLP Management Services, then TLP Management Services agrees that it
will negotiate in good faith with the Company to determine if the Administrative
Fee for that year should be reduced and, if so, by how much.

 

(e)           At any time during the Applicable Period and following the
approval of TLP Finance’s board of directors, the Company Group may elect to
assume direct financial responsibility for each of the employees within a
particular business unit who perform certain identified management,
professional, administrative or support Services on behalf of the Company Group,
including all costs and expenses, salary, bonus, benefits, taxes and assessments
associated with all personnel dedicated to the Service. Following such election,
the personnel performing such Services for the Company Group will be deemed for
all purposes hereof to be “On-Site Employees” (as defined in Section 2.1(h)(i))
for the remainder of the Applicable Period and TLP Management Services shall be
directly reimbursed for the associated costs and expenses for the personnel
performing such Services in accordance with Section 3.1(b) hereof and the
Administrative Fee will be reduced by an equal amount. The Parties acknowledge
and agree that from and after the Effective Date (as defined therein) of the
Third A&R Omnibus Agreement, the Company Group assumed direct financial
responsibility for that portion of the Services that are provided by the
engineering and the ESOH personnel (which personnel are hereby designated as
On-Site Employees). Pursuant thereto, TLP Management Services shall be directly
reimbursed for the associated costs and expenses for the engineering and the
ESOH personnel in accordance with Section 3.1(b) hereof and the Parties hereby
agree that the Administrative Fee set forth in Section 2.1(a) above reflects
such designation.

 

(f)            Following the expiration of the Applicable Period, the Company
will determine the amount of Services expenses and insurance premium expenses
that are properly allocable to the Company Group, if any, in accordance with the
terms of the Operating Agreement (and otherwise in its reasonable discretion).

 

(g)           Employees of TLP Management Services performing Services to or for
the benefit of the Company Group during the Applicable Period shall work solely
under the direction, supervision, management and control of the Company with
respect to the time spent in providing such Services; however, at all times such
employees shall remain employees of TLP Management Services. For the avoidance
of doubt, during the Applicable Period in which employees of the TLP Management
Services are performing Services to or for the benefit of the Company Group, the
Company Group shall be ultimately and fully responsible for the daily work
assignments of such employees, including supervision of their day-to-day work
activities, training schedules and performance consistent with the purposes
stated in Section 2.1(a).

 

(h)           The Administrative Fee shall not include and the Company Group
shall reimburse TLP Management Services for:

 

(i)            wages and salaries of employees of TLP Management Services, to
the extent, but only to the extent, such employees perform Services for the
Company Group on-site at any Asset (the “On-Site Employees”);

 

7

--------------------------------------------------------------------------------



 

(ii)           the cost of employee benefits relating to On-Site Employees, such
as 401(k), pension, and health insurance benefits;

 

(iii)          out-of-pocket costs and expenses incurred by TLP Management
Services on behalf of the Company Group, including the incremental general and
administrative expenses of the Company’s status as a public company (including,
for avoidance of doubt, after the Take-Private Transaction), such as K-1
preparation, external audit, internal audit, transfer agent and registrar,
legal, printing, unitholder reports, and other costs and expenses;

 

(iv)          all sales, use, excise, value added or similar taxes, other than
taxes measured by income, if any, that may be applicable from time to time in
respect of the Services; and

 

(v)           any services (including with respect to the forgoing clauses
(i)-(iv)) that are outsourced by TLP Management Services to third Person with
the concurrence of the Company.

 

ARTICLE III

 

3.1          Operational Services. During the Applicable Period:

 

(a)           TLP Management Services, acting on behalf of the Company, shall
make available such employees as may reasonably be required for the conduct by
the Company Group of its operations, including the employees described in
Section 2.1(h)(i) and 2.1(h)(ii) with respect to Services for the Company Group
performed on-site at any Asset.

 

(b)           With respect to the On-Site Employees, TLP Management Services
shall be reimbursed on a biweekly basis for (a) all direct and indirect expenses
incurred, or payments made, on behalf of the Company Group (including salary,
bonus, incentive compensation and all other amounts paid to any persons who
assist in the conduct of the Company Group operations) and (b) all other
necessary or appropriate expenses allocable to the Company Group (including
expenses allocated to TLP Management Services by any of their respective
affiliates). TLP Management Services shall determine the expenses that are
allocable to the Company Group in any reasonable manner determined by TLP
Management Services in its sole discretion.

 

(c)           On-Site Employees performing services described in
Section 3.1(a) to or for the benefit of the Company Group during the Applicable
Period shall work solely under the direction, supervision, management and
control of the Company with respect to the time spent in providing such
services; however, at all times such On-Site Employees shall remain employees of
TLP Management Services. For the avoidance of doubt, during the Applicable
Period in which On-Site Employees of TLP Management Services are performing
services to or for the benefit of the Company Group, the Company Group shall be
ultimately and fully responsible for the daily work assignments of such On-Site
Employees, including supervision of their day-to-day work activities, training
schedules and performance consistent with the purposes stated in Section 3.1(a).

 

8

--------------------------------------------------------------------------------



 

ARTICLE IV

Miscellaneous

 

4.1          Choice of Law; Jurisdiction.

 

(a)           This Restated Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

(b)           The Parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Restated Agreement or the transactions contemplated hereby
shall be brought and determined exclusively in the Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware), and that any
cause of action arising out of this Restated Agreement shall be deemed to have
arisen from a transaction of business in the State of Delaware, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 4.2 shall be deemed effective service of
process on such Party.

 

4.2          Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Restated Agreement must be in writing
and must be given by depositing same in the United States mail, addressed to the
Person to be notified, postpaid, and registered or certified with return receipt
requested or by delivering such notice in person or by telecopier or telegram to
such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Restated Agreement shall be sent to or made at the address set
forth below such Party’s signature to this Restated Agreement or at such other
address as such Party may stipulate to the other Parties in the manner provided
in this Section 4.2.

 

if to any Person of the Company Group:

 

TransMontaigne Partners LLC

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention: Chief Executive Officer

Fax: 303-626-8228

 

9

--------------------------------------------------------------------------------



 

if to TLP Management Services:

 

TLP Management Services LLC

c/o ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Attention: General Counsel

Fax: 617-867-4698

E-mail: tburke@arclightcapital.com

 

4.3          Entire Agreement. This Restated Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.

 

4.4          Termination. Notwithstanding any other provision of this Restated
Agreement to the contrary, if the Pike Entities cease to directly or indirectly
control the Company, then this Restated Agreement may immediately thereupon be
terminated by an appropriate Pike Entity that remains controlled, directly or
indirectly, by ArcLight Energy Partners Fund VI, L.P. or its affiliates.

 

4.5          Amendment or Modification. This Restated Agreement may be amended
or modified from time to time only by the written agreement of all the Parties
hereto Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Restated Agreement.

 

4.6          Assignment. No Party shall have the right to assign any of its
rights or obligations under this Restated Agreement without the consent of the
other Parties hereto.

 

4.7          Counterparts. This Restated Agreement may be executed in any number
of counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

 

4.8          Severability. If any provision of this Restated Agreement shall be
held invalid or unenforceable by a court or regulatory body of competent
jurisdiction, then the remainder of this Restated Agreement shall remain in full
force and effect.

 

4.9          Further Assurances. In connection with this Restated Agreement and
all transactions contemplated by this Restated Agreement, each Party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Restated Agreement and all such transactions.

 

4.10        Representations and Warranties. Each Party represents and warrants
that this Restated Agreement has been duly authorized, executed and delivered by
it and that this Restated Agreement constitutes its legal, valid, binding and
enforceable obligation, enforceable against it in accordance with its terms,
except to the extent such enforceability may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

 

10

--------------------------------------------------------------------------------



 

4.11        No Third Party Beneficiaries. The provisions of this Restated
Agreement are enforceable solely by the Parties to this Restated Agreement, and
no third Person shall have the right, separate and apart from the Company, to
enforce any provision of this Restated Agreement or to compel any Party to this
Restated Agreement to comply with the terms of this Restated Agreement.

 

4.12        Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any proceedings relating to this Restated Agreement.

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Restated Agreement effective
as of the date first written above.

 

 

TRANSMONTAIGNE PARTNERS LLC

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

By TransMontaigne Operating GP L.L.C., its General Partner

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

TLP MANAGEMENT SERVICES LLC

 

 

 

By:

/s/ Daniel R. Revers

 

Name: Daniel R. Revers

 

Title: President

 

Fourth Amended and Restated Omnibus Agreement

 

--------------------------------------------------------------------------------